Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 3 the phrase “T-shaped sectors” is confusing, vague, and indefinite because the elements referred to as reinforcing element (20, 21, 22, and 23) are not shown as “T-shaped” and therefore it is not clear what structural limitations applicant intends to encompass with such language.
     In claim 9 the phrase “preferably along the lateral projections” is vague and indefinite.
     In claim 10 the phrase “said lower surface being raised on at least one of the two lateral projections” is confusing, vague, and indefinite because it is not clear how the lower surface of the projections can be raised on itself.
     In claim 11 the phrase “thermoplastic type material” is vague and indefinite in that it is not clear what materials are encompassed by “type”.
     In claim 11 the phrase “preferably included…” is vague and indefinite.
     In claim 12 the phrase “preferably includes…” is vague and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallay (2016/0051887).
     Gallay shows a snowshoe comprising a solid base (2) having a shoe zone (shown in figure 4 located below the shoe (4), a lift zone (shown at 1 and 2 in figures 3 and 4), a front toe cap (10), the base structure is elastically deformable (see paragraph [0028]) as claimed.
     In reference to claim 2, see figures 2-4.
     In reference to claims 3-5, Gallay teaches a base having a main reinforcing element (12a and 12b or 13a and 13b) which are “T-shaped sectors” inasmuch as applicant has shown such and inasmuch as the Examiner understands such, and which supports the first metatarsal (front portions of 12a, 12b, 13a, and 13 b in figures 8 and 9), fifth metatarsal (front portions of 12a, 12b, 13a, and 13 b in figures 8 and 9) and heel (rear portions of 12a, 12b, 13a, and 13 b in figures 8 and 9) with a second reinforcing less stiff element and comfort layers (see paragraph [0040] which discusses additional layers over elements 12a, 12b, 13a, and/or 13b).
     In reference to claim 8, Gallay includes lateral rims (either 11 or formed by 14).
     In reference to claim 9, Gallay shows a curved base as shown in the figures (2-7).
     In reference to claim 10, Gallay shows lateral projections (sides shown in figure 7) which are raised (elements 14 cause the lateral projections to be raised).
      In reference to claim 11, see paragraph [0038].
     In reference to claims 12 and 13, Gallay shows a rear shovel portion (at AR in figures 5 and 6) with openings therein (as shown in figure 5 and 6).
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732